DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a current sensor having an integrating circuit including a network of capacitors for providing a gain setting and configured to convert the current to a voltage ramp over a length of integration time, the integration circuit further including a reset switch configured to connect an input and an output of the network of capacitors, an analog-to-digital converter configured to digitize the voltage ramp into a plurality of voltage samples, an analyzing module that analyzes the voltage samples to determine a slope of the voltage ramp, an outputting module that is configured to determine a magnitude of the current based on a slope of the voltage ramp and the gain setting, a determining module that is configured to determine an out-of-range state based on the voltage ramp, and a reconfiguring module that reconfigures the network of capacitors according to the out-of-range state, and the out-of-range state includes a value below a noise floor and above a saturation threshold.
In the prior art, Tang (US 6,614,286 B1), Chou (US 20140209811 A1) and Denton (US 20090121151 A1) teach a current detector having a capacitor integrating circuit,, but do not teach determining an out-of-range state that indicates a value below a noise floor and above a saturation threshold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID E SMITH/Examiner, Art Unit 2881